DIRECTOR AGREEMENT


 
THIS DIRECTOR AGREEMENT (the "Agreement") is entered into on January 21, 2010.


BETWEEN


INTELIMAX MEDIA INC.,
a corporation incorporated under the laws of British Columbia having its
principal business office at 2320 – 555 West Hastings St., Vancouver, BC, V6B
4N4.
 
(the ”Company“)


AND


Carl Schmidt
Of 1064 Ravenswood Drive, Anmore, V3H 5M6
 
(the ”Consultant”)
WHEREAS:


A.
The Company is engaged in the business of Internet Media and Technology.



B.  
The Company wishes to engage the consultant to serve on the Company’s Board of
Directors.



THIS AGREEMENT WITNESSES that in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 

 
1. ENGAGEMENT


1.1 The Company hereby engages the Consultant to provide services in accordance
with the terms and subject to the conditions of this Agreement through and the
Consultant hereby accepts such engagement.


2. TERM


2.1 The term of the Consultant’s engagement shall be for a period of 12 months
from the date of this Agreement (the “Term”).


3. SERVICES


3.1 The Consultant hereby agrees to provide all services associated with serving
as a member of the Company’s Board of Directors (the “Services”).


3.2 In providing the Services, the Consultant shall:


(a)
comply with all applicable federal, provincial, local and foreign statutes, laws
and regulations;



(b)
not make any misrepresentation or omit to state any material fact that may
result in a misrepresentation regarding the business of the Company; and



(c)
not disclose, release or publish any information regarding the Company without
its prior written consent.



4. RELATIONSHIP AMONG THE PARTIES


4.1 Nothing contained in this Agreement shall be construed to (i) constitute the
parties as joint ventures, partners, co-owners or otherwise as participants in a
joint undertaking; (ii) constitute the Consultant as an agent, legal
representative or employee of the Company; or (iii) authorize or permit
Consultant or any director, officer, employee, agent or other person acting on
its behalf to incur on behalf of the other party any obligation of any kind,
either express or implied, or do, sign or execute any things, deeds, or
documents which may have the effect of legally binding or obligating the Company
in any manner in favor of any individual, business, trust, unincorporated
association, corporation, partnership, joint venture, limited liability company
or other entity of any kind.  The Company and the Consultant agree that the
relationship among the parties shall be that of independent contractor.


 
2

--------------------------------------------------------------------------------

 
5. COMPENSATION AND EXPENSES


5.1 The Consultant shall be issued 20,000 shares of the Company’s common stock
previously registered on a Form S-8 at the end of every fiscal quarter during
which the Consultant serves on the Company’s board of directors as compensation
for the fulfillment of the Services during the Term including various board of
director and committee meetings held over the telephone or other
teleconferencing device.


5.2 The Consultant shall also be paid US $2,500 at the end of every fiscal
quarter during which the Consultant serves on the Company’s board of directors
as compensation for the fulfillment of the Services during the Term including
various board of director and committee meetings held over the telephone or
other teleconferencing device.  This compensation is to be paid within 15
business days of the end of the fiscal quarter.

 
5.3 The Company shall reimburse the Consultant for any expenses reasonably
incurred in the carrying out of the Services if the Consultant requests and
receives written approval from the Company to incur such expenses.




6. SERVICES NOT EXCLUSIVE


6.1 The Consultant agrees that he shall, at all times, faithfully and in a
professional manner perform all of the duties that may be reasonably required of
the him pursuant to the terms of this Agreement. The Company acknowledges that
Consultant is engaged in other business activities, and that the Consultant
shall be permitted to continue such activities during the term of this
Agreement.  The Consultant shall not be restricted from engaging in other
business activities during the term of this Agreement.


7. SUSPENSION AND TERMINATION.


7.1 The Company and the Consultant each have a right to terminate this Agreement
by providing 1 week’s written notice to the other party.


7.2 The Company shall have the right to suspend this agreement in the event of
force majeure at any time (provided written notice to the Consultant shall be
promptly given), without any further obligation to the Consultant.  The
suspension of this Agreement shall not relieve the Consultant of any of his
obligations hereunder or otherwise in connection with the Services.  The Company
shall have the right to terminate this Agreement by giving written notice to the
Consultant where an event or events of force majeure continue for a continuous
period of forty-eight (48) hours, excluding non-business days or five (5) days
in the aggregate at any other time.


7.2 If the Company terminates this Agreement in accordance with the provisions
hereof, the Company shall be released and discharged from any further liability
or obligation whatsoever to the Consultant.
 
 
3

--------------------------------------------------------------------------------

 
8. CONFIDENTIALITY


8.1 The Consultant shall not, without prior authorization of the Company, at any
time during the term of this agreement, or thereafter, disclose to any person,
firm, association or corporation other than the directors, officers or employees
of the Company, the private or business affairs of the Company or its affiliated
companies, or any other information of a private or confidential nature
concerning the Company or its affiliated companies including, without
limitation:
 
(a)
information concerning trade secrets, products, technology, sales literature and
brochures, forms, business policies and concepts, and contracts of the Company;



(b)
information concerning manufacturing and production, pricing and sales policies,
and marketing techniques and concepts in respect of products and services
provided or to be provided by the Company;



(c)
names, addresses and contact information of past, present or prospective
customers, employees, shareholders, officers, directors or associates of the
company, or any person or entity having a past, present, or prospective business
relationship with the Company, and



(d)
names, addresses and contact information of past, present or prospective
suppliers, consultants, lenders or professional advisors of the Company and
prices or rates charged by them



which by virtue of the Consultant’s position, the Consultant may obtain during
the term of this Agreement, or which the Consultant obtained during the course
of their former engagement with the Company.


The Consultant acknowledges that the above-mentioned confidential information
could be used to the detriment of the Company.  Accordingly the Consultant
undertake to treat confidentially all such information and agree not to disclose
it to any third party or use it for any purpose or reason without the express
written permission of the Company except as may be necessary to perform their
duties, whether during the term of this Agreement or following termination the
Consultant’s engagement by the Company.
 
9. NON-SOLICITATION


9.1 During the term of this Agreement neither the Consultant shall hire or take
away or cause to be hired or taken away any employee or consultant of the
Company.  For a period of twelve (12) months following the termination of this
Agreement the Consultant shall not hire or take away or cause to be hired or
taken away any employee who was in the employ of the Company during the twelve
(12) months preceding such termination.


10.GRANTS OF RIGHTS


10.1 The Consultant agree that the results and proceeds of the Services under
this Agreement, although not created in an employment relationship, shall, for
the purpose of copyright only, be deemed a work made in the course of employment
under Canadian law or a work-made-for-hire under United States law and all other
comparable international intellectual property laws and conventions.  All work
and materials, including all intellectual property, and any other rights,
including without limitation copyright, all rental and lending rights thereto,
which the Consultant may have in and to the results and proceeds of the
Services, shall vest irrevocably and exclusively with the Company, and are
otherwise hereby assigned to the Company as and when created.  The Consultant
hereby waive in favor of the Company any moral rights which it may have, if any,
in and to any works, materials, or services which it may provide or create under
this Agreement.


 
4

--------------------------------------------------------------------------------

 
11. REPRESENTATIONS AND WARRANTIES


11.1 The Consultant each represent, warrant and covenant to the Company as
follows:


(a)
All material, notes, writing, ideas, written, submitted or interpolated by the
Consultant under this Agreement or with respect to the production or preparation
of the Advertisements shall originate with the Consultant or be based on
materials supplied by the Company and shall not be copied in whole or part from
any other work except to the extent that such work is non-proprietary or in the
public domain.



(b)
To the best of the Consultant’s knowledge, information and belief, all of the
results and proceeds of the Services shall not defame any person and shall not
infringe upon the copyright, moral rights, publicity rights, privacy rights or
any other right of any person or company or violate any law or judicial or
governmental order.

 
12. INDEMNIFICATION


12.1 The Company agrees to indemnify and hold harmless the Consultant and its
respective agents and employees, against any losses, claims, damages or
liabilities, joint or several, to which either party, or any such other person,
may become subject, insofar as such losses, claims, damages or liabilities (or
actions, suits or proceedings in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the registration statement, any preliminary prospectus, the prospectus, or
any amendment or supplement thereto; or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; and
shall reimburse the Consultant, or any such other person, for any legal or other
expenses reasonably incurred by the Consultant, or any such other person, in
connection with investigation or defending any such loss, claim, damage,
liability, or action, suit or proceeding.


12.2 The Consultant agrees to indemnify and hold harmless the Company, its
partners, financiers parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach of the Consultant’s representations and
warranties contained in, or by any breach of any other provision of this
Agreement by the Consultant.


13. MISCELLANEOUS PROVISIONS


13.1 Time.  Time is of the essence of this Agreement.


13.2 Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.


13.3 Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.


13.4 Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.


13.5 Good Faith, Cooperation and Due Diligence.  The parties hereto covenant,
warrant and represent to each other good faith, complete cooperation, due
diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement.  All promises and covenants are mutual and
dependent.
 
 
5

--------------------------------------------------------------------------------

 

 
13.6 Savings Clause.  If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.


13.7 Assignment.  This Agreement may not be assigned by either party hereto
without the written consent of the other.


13.8 Notices.  All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten (10) days written notice to the other party.


13.9 Entire Agreement.  This Agreement, including Schedule “A” attached hereto,
contains the entire understanding and agreement among the parties. There are no
other agreements, conditions or representations, oral or written, express or
implied, with regard thereto. This Agreement may be amended only in writing
signed by the parties.


13.10 Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.


13.11 Counterparts.  This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  In the event that this Agreement is
signed by one party and faxed to another, the parties agree that a faxed
signature shall be binding upon the parties as though the signature was an
original.


13.12 Successors.  The provisions of this Agreement shall be binding upon the
parties, their successors and permitted assigns.


13.13 Jurisdiction.  The parties hereby attorn the exclusive jurisdiction of the
provincial and federal courts located in the city of Vancouver, British Columbia
in relation to all disputes arising from the Agreement.


13.14 Counsel.  The parties expressly acknowledge that each has been advised to
seek separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.


IN WITNESS WHEREOF this Agreement has been executed by the parties to it, as of
the day, month and year first written above:


 
INTELIMAX MEDIA INC.
 
 
 
By: /s/ Chaz Green
Chaz Green
Its: CEO
 
 
 
 
 
/s/ Carl Schmidt
Carl Schmidt

 
6